DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract does not contain the general composition of the cover.  Please include in the abstract that the cover is prepared from a polysiloxane-based topcoat layer comprising a combination of an organically modified silane with a silica sol, the silicon dioxide having a d90 particle size of less than 0.50 micron.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16, 17, 19, 20, 24 and 26-28 are objected to because of the following informalities:  
Claims 16, 20, 24 and 26-28 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 16, please enclose a), b), i), ii), and iii).
In claim 20, please enclose I, iii and ii.
In claim 24, please enclose iii) and ii).
In claim 26, please enclose i), ii), iii), iv), v), vi) and vii).
In claim 26, (2a-c) should be claimed (2a)-(2c).
In claim 27, please enclose ii) and iv).
In claim 28 please enclose i and iii), iv) and vii).

In claim 16 applicants’ claim components (i), (ii) and (iii) as a substrate layer, a primer layer and a top coat layer, respectfully.  Then in claim 26, applicants claim components (i)-(vii) of the polycarbonate substrate.  Using the same reference character to claim two different components of an article can be confusing.  Please change the reference characters such that each character is used in conjunction with each of the same element, rather than multiple elements. 

In claim 17, applicants claim “the benzophenones”; however, benzophenones were never previously defined in claim 17 or claim 16 from which it depends.  Please delete the word “the”.
In claim 19, applicants claim “the benzophenones, the resorcinols…”; ; however, benzophenones were never previously defined in claim 19 or claim 16 from which it depends.  Please delete the word “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  Claim 30 does not fall within at least one of the four categories of patent eligible subject matter because it is an improper definition of a process claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because they merely recite a use without any active, positive steps determining how this use is actually practiced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2016/0046838) in view of JP 2008-009238, Kasaba (US 2018/0045826), Patel (US 5,041,313), as evidenced by Kuhlmann (US 2015/0146287) and Aimable (An experimental and simulation study of heteroaggregation in a binary mixture of alumina and silica colloids, Colloids and Surfaces A: Physicochemical and Engineering Aspects, 2020, 605, pp. 1-10).  For convenience, the machine translation of JP ‘238 will be cited below.
Meyer teaches a multi-layer body with high weather resistance comprising (a) a substrate layer containing at least one thermoplastic polymer, (a1) at least one colorant based on anthraquinone, (a2) demoulders; and (b) one cover layer on at least one side of the substrate layer comprising a polysiloxane coating containing at least one UV absorber (Abstract).
Meyer teaches the multilayer structures as suitable for lamp covers and black panels intended for exterior use in the motor vehicle sector; however, does not specifically teach a sensor system comprising a LiDAR sensor and a cover comprising the multilayer article, as claimed.
JP ‘238 teaches a polycarbonate resin composition used for a filter for an infrared laser superior in heat resistance, visible ray shieldability and infrared ray transmission, teaching the composition as having a polysiloxane hard coat that can contain silica, further teaching the combination as suitable for infrared laser radars used in ITS (intelligent transport system) such as an inter-vehicle distance detection device which uses near infrared light in the vicinity of 850-1000 nm, which is also known as a LiDAR (laser infrared radar) system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the multilayer body of Meyer as a cover for a LiDAR sensor, as JP ‘238 teaches similar multilayer bodies containing polycarbonate and polysiloxane covers as being suitable for such.
Additionally, Meyer teaches the applications to include lamp covers.  It is known in the art that automobile heat lamps often contain LiDAR sensors, as taught by Kasaba.  Therefore, using the multilayer body as a lamp cover which houses a LiDAR sensor in addition to the lamp/headlight is prima facie obvious.
Meyer exemplifies compounding and pelletizing the following ingredients (p. 10, [0148] to p. 11, [0167]):
Linear bisphenol A polycarbonate having an MVR of 12.5 cm3/10 min (300C, 1.2 kg), 0.025 wt% triphenylphosphine, 0.4 wt% pentaerythritol tetrastearate, 0.1 wt% Macrolex Violet 3R (which meets applicants’ colorant of formula (12) of component (iii)) and 0.1 wt% Macrolex Green 5B (which meets colorant of formula (1) of component (ii)).  Triphenyl phosphine and pentaerythritol tetrastearate meet component (v).  No other colorant, thermoplastic polymer or carbon black is present in the polycarbonate composition, relating to claim 26.
The pellets are injection molded to form test specimens having dimensions of 60 mm x 40 mm x 3.2 mm , which are coated with primer SHP470FT to a thickness of 1.2-4 micron and then coated with protective varnish AS 4700 to form a top coat layer having a thickness of 4-8 micron.  The multilayer body is determined as having a light transmission of 0%.
Meyer does not disclose the claimed light transmission or claimed IR radiation; however applicants prepare the same substrate with a similar thickness and disclose it as having the following properties (see specification, p. 41, ll. 18-23 and pp. 48-49, Table 1):

    PNG
    media_image1.png
    234
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    570
    media_image2.png
    Greyscale

Meyer teaches that the substrate can have a thickness of preferably 2-6 mm.  Therefore the substrate of Meyer inherently possesses the claimed light transmission and IR transmission, as Meyer clearly suggests substrate 11 exemplified by applicants.
	Meyer does not teach the makeup of the protective varnish AS 4700, but does teach that systems of this kind are described, for example, in US 5,041,313 (p. 10, [0137]).
	US 5,041,313, to Patel, teaches a silicone hardcoat, exemplified as being prepared from methyltrimethoxysilane and Ludox AS (ammonium-stabilized colloidal silica sol having a particle diameter of 22 millimicron (22 nm)), containing a UV absorber. 
	Ludox AS has particles between about 15-70 nm; however, there are none greater than 100 nm (0.1 micron), as evidenced by Aimable (p. 5), suggesting a d90 < 0.5 micron, as claimed.

    PNG
    media_image3.png
    412
    472
    media_image3.png
    Greyscale

	Meyer in view of JP ‘238, Kasaba and Patel is prima facie obvious over instant claims 16, 18, 19, 22, 23, and 26-30.
As to claim 17, Patel teaches the UV absorber of the polysiloxane top coat to include 2,4-DHBP or 2,4-dihydroxybenzophenone (col. 6, ll. 10-12).
As to claim 19, Meyer exemplifies coating the polycarbonate substrate with primer SHP470FT to a thickness of 1.5-2 micron, where SHP470FT is an adhesion promoting anti-UV primer based on polymethyl methacrylate inter alia with 1-methoxy-2-propanoland diacetone alcohol as solvent and dibenzoyl resorcinol as UV absorber, as evidenced by Kuhlmann (p. 2, [0045]).
As to claim 20, the multilayer body of Meyer contains no other layers than  the substrate, the primer layer and the top coat layer.
As to claim 21, automobile headlamps are prepared by using a polycarbonate cover to protect the lights from soiling and weather conditions, where there is only air between the lights and the cover.  Including a LiDAR sensor 
As to claim 24, Meyer teaches that both sides of the base layer can contain the adhesion-promoting primer layer and the protective outer layer (p. 7, [0102]).
As to claim 25, Meyer teaches that the multilayer structure is suitable for preparing panels for exterior uses in the moto vehicle sector, that include glass elements for roofs and headlamps (p. 8, [0108]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766